RECEIVED

Steven Stoufer, Pro Se

1120 Norman St 4C FEB 2 6 2020
Anchorage, AK 99504 CLERK, U.S. DISTRICT
907-310-0135 ANCHORAGE, AK. URT

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

STEVEN STOUFER,
Plaintiff,
Vv.

FEDERAL BUREAU OF
INVESTIGATION,

DEPARTMENT OF JUSTICE
OFFICE OF INSPECTOR GENERAL,

Defendants. Case No.

Ne Ne Ne Ne Ne Ne ee ee ee ee ee ee ey

 

Jury demand
COMPLAINT
1, Plaintiff STEVEN STOUFER files this Freedom of Information Act suit seeking the
release of records relating to STEVEN STOUFER.
JURISDICTION AND VENUE
2. This court has jurisdiction over this action pursuant to 5 U.S.C 592(a)(4)(B) and 28
U.S.C. 1331.
3. Venue is proper under 28 U.S.C. 1391(e).

INTRODUCTION

1of5

Case 3:20-cv-00046-SLG Document1 Filed 02/26/20 Page 1of5
10.

Plaintiff’s request for Defendants’ records includes those records descriptive of criminal
activity. Plaintiff reported several crimes to the Anchorage Police Department including
crimes of assaults, threats, and harrassment. Defendants’ records provide essential
clarification of the circumstances, including the participation and organization, needed
for redress.
Defendant FBI may have been involved in the crimes.
Plaintiff believes the crimes were arranged in retaliation for the Plaintiff’s rejection of
two recruitment events as follows:
One event involved a team of interactive surveillance personnel that attempted to recruit
the Plaintiff. The Plaintiff later recognised one member of the interactive surveillance
team from various news stories as being Esteban Santiago. The stories stated Santiago |
travelled to a Florida airport and committed a terrorist act.
The second event involved a person that approached the Plaintiff and wanted the
Plaintiff to be involved in a group the person organized. An Alaska Dispatch News
publication later identified this person as engaging in a tribal disruption of the 2015
Glacier Conference held in Anchorage, Aklaska. Plaintiff believes this person was
affiliated with the FBI or some other law enforcement organization and was recruiting
the Plaintiff to participate in the tribal disruption.
The Plaintiff believes the FBI or another law enforcement organization retailiated when
these recruitment events were refused.

PARTIES

Plaintiff STEVEN STOUER made the FOIA request at issue in this case.

2o0f5

Case 3:20-cv-00046-SLG Document1 Filed 02/26/20 Page 2 of 5
11.

12.

13.

14.

15.

16.

17.

18.

Defendants are federal agencies subject to the Freedom of Information Act, 5 U.S.C.
552, and/or components of the U.S. Department of Justice.

NATURE OF ACTION
On or about July 18, 2019, Plaintiff filed a FOIA with the DOJ Office of the Inspector
General (DOJOIG) for any records related to the Plaintiff.
On July 31, 2019 the DOJOIG acknowledged receipt of the FOIA request and assigned
it tracking number 19-OIG-332.
On August 26, 2019 the DOJOIG provided one summary document. The document was
only a brief summary of certain information Plaintiff provided to the DOJ. The DOJOIG
did not provide any records collected during its investigative or any records descriptive
of a DOJIG investigative conclusion.
On January 16, 2020 the Office of Information Policy denied the Plaintiff’s appeal for
request 19-OIG-332.
On March 21, 2018 Plaintiff filed a FOIA request with the FBI for any records related to
the Plaintiff.
On April 13, 2018 FBI acknowledged receipt of the FOIA request and assigned it
tracking number 1400794-000 and in a separate letter also assigned the FOIA request
tracking number NFP-93664. The FBI stated there were no responsive records for
1400794-000.
The April 13, 2018 NFP-93664 letter stated the Plaintiff’s FOIA request “does not
contain enough descriptive information to permit a search of our records.” The FBI

wanted the Plaintiff to “please provide us more specific information.”

30f5

Case 3:20-cv-00046-SLG Document1 Filed 02/26/20 Page 3 of 5
19.

20.

21.

22.

24.

29.

26.

27.

28.

29.

30.

31.

On July 11, 2018 Plaintiff emailed more specific information for NFP-93664 to the
email address for the FOIPAquestions address. A response from the FOIPAquestions
address stated that the more specific information sent to the FOIPAquestions address
would be forwarded to the appropiate FOIA analyst.
On September 17, 2018 the Office of Information Policy denied the Plaintiff’s appeal for
request 1400794-000.
On August 6, 2019 the FBI informed Plaintiff that NFP-93664 and 1400794-000 were
closed. The FBI did not provide any records.
Plaintiff is being irreparably harmed by reason of Defendants’ unlawful withholding of
records responsive to Plaintiff’s FOIA request, and Plaintiff will continue to be
irreparable harmed unless Defendants are compelled to follow the law.

COUNT 1 - DEFENDENTS’ VIOLATION OF FOIA
The above paragraphs are incorporated herein
Defendents are agencies subject to FOIA
Plaintiff made a FOIA request to Defendents for agency records
Defendents failed to produce the requested records needed for a civil suit

COUNT 2 —- DEFENDENTS’ VIOLATION OF APA
The above paragraphs are incorporated herein
Defendents are agencies subject to foia
Plaintiff made a FOIA request to Defendent for agency records
Defendents’ policy and/or procedure requiring a lawsuit to access the requested records

is an abuse of descretion

4of 5

Case 3:20-cv-00046-SLG Document1 Filed 02/26/20 Page 4 of5
WHEREFORE, Plaintiff asks the Court to:

A. Order Defendants to produce the requested records;

B. Order Defendants to provide Plaintiff, by a certain date, a listing of what
exemptions are being claimed for lawfully withheld records so that the validity of
those exemptions may be reviewed by the Court;

C. Award Plaintiffs their costs and attorney fees; and

D. — Grant the plaintiff all further relief to which Plaintiff may be entitled.

DATED: February 26, 2020

Respectfully submitted,

 

vo

STEVEN STOUFER

5o0f5

Case 3:20-cv-00046-SLG Document1 Filed 02/26/20 Page 5of5
